         Case 5:19-cv-03211-SAC Document 10 Filed 10/02/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ANTHONY ALLEN HARDESTY,

               Plaintiff,

               v.                                           CASE NO. 19-3211-SAC

SALINE COUNTY JAIL, et al.,

               Defendants.


                              MEMORANDUM AND ORDER
                              AND ORDER TO SHOW CAUSE

       Plaintiff Anthony Allen Hardesty is hereby required to show good cause, in writing, to

the Honorable Sam A. Crow, United States District Judge, why this action should not be

dismissed due to the deficiencies in Plaintiff’s Amended Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action under 42 U.S.C. § 1983. Plaintiff is a

pretrial detainee at the Saline County Jail in Salina, Kansas (“SCJ”). The Court granted Plaintiff

leave to proceed in forma pauperis. The Court entered a Memorandum and Order and Order to

Show Cause (Doc. 5) (“MOSC”), granting Plaintiff an opportunity to show good cause why his

Complaint should not be dismissed for the reasons set forth in the MOSC, or to file a proper

amended complaint. Plaintiff has filed a Response (Doc. 8) to the MOSC and an Amended

Complaint (Doc. 9).

       Plaintiff alleges in his Amended Complaint that he has been denied access to the phone to

call his attorney while housed in disciplinary segregation. Plaintiff alleges that he has been in

disciplinary segregation for thirteen months and was placed back in disciplinary segregation



                                                1
          Case 5:19-cv-03211-SAC Document 10 Filed 10/02/20 Page 2 of 8




following his return from Larned State Hospital because he “can’t get along in population with

other inmates.” (Doc. 9, at 2.)

       Plaintiff also alleges that Defendant Miller is denying him his mental health medication.

Plaintiff alleges that following his return from Larned State Hospital, Defendant Miller

prescribed him medication for a brief time and then after a couple of weeks took Plaintiff off of

his medication and stated she believes Plaintiff is “faking mental illness.” Id. at 3.

       Plaintiff names as defendants: Tina Miller, SCJ Sergeant; and Lou Miller, Nurse

Practitioner at SCJ. Plaintiff seeks $800 for denying him phone calls to his attorney, and $300 in

damages to his mental state of mind for denial of his mental health medication. Plaintiff does not

seek injunctive relief.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts



                                                  2
          Case 5:19-cv-03211-SAC Document 10 Filed 10/02/20 Page 3 of 8




all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at



                                                   3
          Case 5:19-cv-03211-SAC Document 10 Filed 10/02/20 Page 4 of 8




1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Denial of Access to the Courts

       Plaintiff alleges that he has been denied court access because he is not allowed to call his

attorney while on disciplinary segregation. It is well-established that a prison inmate has a

constitutional right of access to the courts. However, it is equally well-settled that in order “[t]o

present a viable claim for denial of access to courts, . . . an inmate must allege and prove

prejudice arising from the defendants’ actions.” Peterson v. Shanks, 149 F.3d 1140, 1145 (10th

Cir. 1998) (citations omitted); Lewis v. Casey, 518 U.S. 343, 349 (1996) (“The requirement that

an inmate . . . show actual injury derives ultimately from the doctrine of standing.”).

       An inmate may satisfy the actual-injury requirement by demonstrating that the alleged

acts or shortcomings of defendants “hindered his efforts to pursue” a non-frivolous legal claim.

Lewis, 518 U.S. at 351-53; see also Burnett v. Jones, 437 F. App’x 736, 744 (10th Cir. 2011)

(“To state a claim for violation of the constitutional right to access the courts, a prisoner ‘must

demonstrate actual injury . . .—that is, that the prisoner was frustrated or impeded in his efforts

to pursue a nonfrivolous legal claim concerning his conviction or his conditions of

confinement.’”) (quoting Gee v. Pacheco, 627 F.3d 1178, 1191 (10th Cir. 2010)).



                                                 4
           Case 5:19-cv-03211-SAC Document 10 Filed 10/02/20 Page 5 of 8




        The Supreme Court plainly held in Lewis that “the injury requirement is not satisfied by

just any type of frustrated legal claim.” Lewis, 518 at 354. Rather, the injury occurs only when

prisoners are prevented from attacking “their sentences, directly or collaterally” or challenging

“the conditions of their confinement.” Id. at 355. “Impairment of any other litigating capacity is

simply one of the incidental (and perfectly constitutional) consequences of conviction and

incarceration.” Id. (emphasis in original); see also Carper v. DeLand, 54 F.3d 613, 617 (10th Cir.

1995) (“[A]n inmate’s right of access does not require the state to supply legal assistance beyond

the preparation of initial pleadings in a civil rights action regarding current confinement or a

petition for a writ of habeas corpus.”) (citations omitted).

        Plaintiff has not alleged that he was prohibited from contacting his attorney by mail.

Plaintiff has not alleged that staff at the SCJ prevented him from accessing the courts or caused

him actual injury. The claim is not plausible, particularly since he was able to file this action in

federal district court as well as four additional cases. See Case Nos. 19-3120, 19-3154, 19-3155,

and 19-3122. Plaintiff’s court access claim is subject to dismissal.

        2. Medical Care

        The Eighth Amendment guarantees a prisoner the right to be free from cruel and unusual

punishment.1 “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle

v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted).

        The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the


1
  Because Plaintiff is a pretrial detainee, his claims are governed by the Due Process Clause rather than the Eighth
Amendment. Wright v. Collison, 651 F. App’x 745, 748 (10th Cir. 2016) (citing Lopez v. LeMaster, 172 F.3d 756
n.2 (10th Cir. 1999)). Even so, the Court applies an analysis identical to that applied in Eighth Amendment cases
brought under § 1983. Id.

                                                         5
         Case 5:19-cv-03211-SAC Document 10 Filed 10/02/20 Page 6 of 8




objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at

104, 105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation

omitted). A serious medical need includes “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218

F.3d 1205, 1209 (10th Cir. 2000)).

        “The subjective component is met if a prison official knows of and disregards an

excessive risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring

a prison official’s state of mind, “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

       A mere difference of opinion between the inmate and prison medical personnel regarding

diagnosis or reasonable treatment does not constitute cruel and unusual punishment. See Estelle,

429 U.S. at 106–07; see also Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir. 1968)

(prisoner’s right is to medical care—not to type or scope of medical care he desires and

difference of opinion between a physician and a patient does not give rise to a constitutional right

or sustain a claim under § 1983).

       Plaintiff’s allegations do not show a complete lack of medical care, but rather show Plaintiff’s

disagreement regarding the proper course of treatment or medication. A complaint alleging that

plaintiff was not given plaintiff’s desired medication, but was instead given other medications,

“amounts to merely a disagreement with [the doctor’s] medical judgment concerning the most

appropriate treatment.” Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010) (noting that

plaintiff’s allegations indicate not a lack of medical treatment, but a disagreement with the

                                                  6
          Case 5:19-cv-03211-SAC Document 10 Filed 10/02/20 Page 7 of 8




doctor’s medical judgment in treating a condition with a certain medication rather than others);

Hood v. Prisoner Health Servs., Inc., 180 F. App’x 21, 25 (10th Cir. 2006) (unpublished) (where

appropriate non-narcotic medication was offered as an alternative to the narcotic medication

prescribed prior to plaintiff’s incarceration, a constitutional violation was not established even

though plaintiff disagreed with the treatment decisions made by prison staff); Carter v. Troutt,

175 F. App’x 950 (10th Cir. 2006) (unpublished) (finding no Eighth Amendment violation by

prison doctor who refused to prescribe a certain pain medication where he prescribed other

medications for the inmate who missed follow-up appointment for treatment and refused to be

examined unless he was prescribed the pain medication he wanted); Ledoux v. Davies, 961 F.2d

1536, 1537 (10th Cir. 1992) (“Plaintiff’s belief that he needed additional medication, other than

that prescribed by the treating physician, as well as his contention that he was denied treatment

by a specialist is . . . insufficient to establish a constitutional violation.”).

        Plaintiff attaches his Treatment Team Summary from Larned State Hospital to his

response. (Doc. 8–1.) The summary lists various mental health diagnoses, but also provides that

“[h]e has not been compliant with medication, choosing to take the medications intermittently.”

Id. Plaintiff does not seek injunctive relief, but rather seeks $300 in monetary damages for the

denial of his medications. Plaintiff’s request for compensatory damages is barred by 42 U.S.C.

§ 1997e(e), because Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in

pertinent part that “[n]o Federal civil action may be brought by a prisoner confined in a jail,

prison, or other correctional facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury.” 42 U.S.C. § 1997e(e).

IV. Response Required

        Plaintiff is required to show good cause why his Amended Complaint should not be



                                                     7
          Case 5:19-cv-03211-SAC Document 10 Filed 10/02/20 Page 8 of 8




dismissed for the reasons stated herein. Failure to respond by the Court’s deadline may result in

dismissal of this matter without further notice for failure to state a claim.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until October 26, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Amended Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated October 2, 2020, in Topeka, Kansas.

                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                  8
